DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Huppert, Reg. No. 40,268 on 25 February 2022.
The application has been amended as follows: 

Claim 14: CANCELLED

Claim 15: A gas turbine plant comprising:
a fuel gas line through which a fuel gas as the fluid flows;
	a fuel adjustment valve configured to adjust a flow rate of the fuel gas flowing through the fuel gas line;
	a gas turbine configured to be driven through combustion of the fuel gas from the fuel gas line;
	a control device which is configured to instruct a degree of opening of the fuel adjustment valve; and
a composition analysis device comprising:
i) a Raman scattered light acquisition device attached to the fuel gas line, the Raman  scattered light acquisition device including:
an emission optical system configured to guide excitation light from a light  emission unit into a fluid;

a scattered light receiving device having a light receiving surface for receiving  the Raman scattered light which has passed through the scattered light window,
wherein the scattered light window and the light receiving surface of the  scattered light receiving device are arranged at positions in which the scattered light window and the light receiving surface are separated from an optical axis in the fluid in a radial direction which is a direction perpendicular to the optical axis in the fluid within a range in which an optical path of the excitation light in the fluid is present in an optical axis direction in which the optical axis in the fluid which is an optical axis of the excitation light in the fluid extends, and the light receiving surface faces a radially inward side which is a side in proximity to the optical axis in the fluid in the radial direction; and
ii) an analyzing device configured to analyze a composition of the fluid on the basis of an  output from the scattered light receiving device,
wherein the analyzing device is configured to analyze a composition of the fuel gas  flowing in the fuel gas line, and
the control device is configured to determine the degree of opening of the fuel adjustment  valve in accordance with an analysis result in the analyzing device and instruct the degree of opening to the fuel adjustment valve.

Response to Arguments
Applicant’s arguments, see Page 9, filed 01 February 2022, with respect to claims 1-5 and 8-12 have been fully considered and are persuasive.  Therefore, the § 102/103 rejections of claims 1-5 and 8-12 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Claims 1-5,7-13: None of the prior art of record, alone or in combination, teaches or discloses a Raman scattered light acquisition device, comprising:
 	a heating optical fiber cable for irradiating the light shielding member with excitation light,
 	in combination with the rest of the limitations of independent claim 1.
Claim 15: None of the prior art of record, alone or in combination, teaches or discloses a gas turbine plant comprising:
 	a control device which is configured to instruct a degree of opening of the fuel adjustment valve, and
composition analysis device comprising:
		i) a Raman scattered light acquisition device attached to the fuel gas line,
 	wherein the analyzing device is configured to analyze a composition of the fuel gas flowing in the fuel gas line, and
 	the control device is configured to determine the degree of opening of the fuel adjustment valve in accordance with an analysis result in the analyzing device and instruct the degree of opening to the fuel adjustment valve,
 	in combination with the rest of the limitations of independent claim 15.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896